In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Suffolk County (Underwood, J.), dated November 3,1982, which, inter alia, granted the Copiague Union Free School District’s motion to dismiss the complaint as against it for failure to commence the action within the applicable Statute of Limitations. K Order affirmed, with costs. K Although plaintiffs served a timely notice of claim upon the respondent, they failed to commence their action within one year and 90 days after they attained the age of 18 years. U While CPLR 208 tolls the Statute of Limitations during the infants’ minority, they must bring their action within the appropriate time limitation once they reach their majority. In this matter, the appropriate time limitation was one year and 90 days (General Municipal Law, § 50-i). Bracken, J. P., Niehoff, Rubin and Lawrence, JJ., concur.